COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Juan Lorenzo Gonzalez and Malissa Moore, Individually and
                            as next friend of J.G., J.G., J.G. and A.G., Minors v.
                            Regulatory Consultants, Inc.

Appellate case number:      01-15-01113-CV

Trial court case number:    2013-72417A

Trial court:                281st District Court of Harris County

       On August 18, 2016, this Court granted the agreed motion by appellants, Juan
Lorenzo Gonzalez and Malissa Moore, Individually and as next friend of J.G., J.G., J.G.
and A.G., Minors, to abate this appeal for thirty days and remand the case to the trial
court for further proceedings to finalize settlement. See TEX. R. APP. P. 42.1(A)(2)(C).
This Court’s Order also stated that this appeal would be reinstated on this Court’s own
motion within thirty days of that Order unless either party filed a motion to extend the
abatement or reinstate this appeal. To date, neither party has filed any motion in this
Court requesting an extension of the abatement or reinstatement.

       Accordingly, the Clerk of this Court is directed to REINSTATE this case on this
Court’s active docket. Appellants’ brief is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 2, 38.6(a)(1), (d). Appellee’s brief, if
any, is ORDERED to be filed no later than 30 days from the filing of appellant’s brief.
See id. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: November 8, 2016